Title: From Benjamin Franklin to Cadwalader Evans, 9 May 1766
From: 
To: 


Dear Sir:
London, May 9, 1766.
I received your kind letter of March 3, and thank you for the Intelligence and Hints it contained. I wonder at the Complaint you mentioned. I always considered writing to the Speaker as writing to the Committee. But if it is more to their Satisfaction that I should write to them jointly, it shall be done for the future.
My private Opinion concerning a union in Parliament between the two Countries, is, that it would be best for the Whole. But I think it will never be done. For tho’ I believe that if we had no more Representatives than Scotland has, we should be sufficiently strong in the House to prevent, as they do for Scotland, any thing ever passing to our disadvantage; yet we are not able at present to furnish and maintain such a Number, and when we are more able we shall be less willing than we are now. The Parliament here do at present think too highly of themselves to admit Representatives from us if we should ask it; and when they will be desirous of granting it, we shall think too highly of ourselves to accept of it. It would certainly contribute to the strength of the whole, if Ireland and all the Dominions were united and consolidated under one Common Council for general Purposes, each retaining its particular Council or Parliament for its domestic Concerns. But this should have been more early provided for. In the Infancy of our foreign Establishments, it was neglected, or was not thought of. And now, the Affair is nearly in the Situation of Friar Bacon’s Project of making a brazen Wall round England for its eternal Security. His Servant Friar Bungey slept while the brazen Head, which was to dictate how it might be done, said Time is, and Time was. He only wak’d to hear it say, Time is past. An explosion followed that tumbled their House about the Conjuror’s Ears.
I hope with you, that my being here at this Juncture has been of some Service to the Colonies. I am sure I have spared no Pains. And as to our particular Affair, I am not in the least doubtful of obtaining what we so justly desire if we continue to desire it: tho’ the late confus’d State of Affairs on both sides the Water, have delay’d our Proceeding. With great esteem, I am, Dear Friend, Yours affectionately,
B. Franklin.
